      Case: 1:20-cv-01925-JPC Doc #: 24 Filed: 05/27/21 1 of 1. PageID #: 868




                                             No. 21-3232                                FILED
                                                                                   May 26, 2021
                                  UNITED STATES COURT OF APPEALS              DEBORAH S. HUNT, Clerk
                                       FOR THE SIXTH CIRCUIT


CERES ENTERPRISES, LLC,                               )
                                                      )
           Plaintiff-Appellant,                       )
                                                      )
v.                                                    )           ORDER
                                                      )
TRAVELERS INDEMNITY COMPANY OF                        )
AMERICA, originally named as Travelers                )
Insurance Company,                                    )
                                                      )
           Defendant-Appellee.                        )


           Plaintiff moves to consolidate this appeal with four other appeals, Case Nos. 21-3222, 21-

3224, 21-3229, and 21-3230. Plaintiff also moves to hold the cases in abeyance pending a

decision by the Supreme Court of Ohio in Neuro-Communication Servs., Inc. v. Cincinnati Ins.

Co., Case No. 2021-0130. Defendant responds requesting separate briefing and argument with

submission to a single panel. Further, defendant responds in opposition to abeyance. Plaintiff

replies.

           Upon review, the motion to consolidate is DENIED as the appeals arise from separate

actions with differing parties and distinct records. The motion to hold this case in abeyance is

DENIED WITHOUT PREJUDICE to renewal before the ultimate merits panel. A reset

briefing schedule shall issue separately.

                                                ENTERED PURSUANT TO RULE 45(a)
                                                RULES OF THE SIXTH CIRCUIT




                                                Deborah S. Hunt, Clerk
